DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 states, “the electronic device”. This feature lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Patent 6063999) in view of Moseri et al. (US PG. Pub. 2017/0135199).

Regarding claim 1 – Kelly teaches a substrate structure (figs. 1-6C [title] Kelly states, “Surface Mount Spring Gasket And EMI Enclosure”), comprising: a substrate (fig. 1, 4 [column 2 line 44] Kelly states, “PCB 4”) including at least one electronic device (12 [column 2 line 45] Kelly states, “plurality of electronic components 12”); a first SMD 
 	Kelly does not explicitly teach wherein when a frequency generated from the electronic device is a specific frequency, a spaced distance between the first SMD gasket and the second SMD gasket is set to a length different from a prescribed magnification of a wavelength corresponding to the specific frequency.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having an electronic device and a first and second SMD gasket with a specific EMI feature removing electromagnetic waves as taught by Kelly with the first and second SMD gaskets being spaced a specific distance from each other to corresponding to a specific frequency as taught by Moseri because Moseri states, “the conductive gaskets may be spaced to achieve optimal attenuation of electromagnetic interference at certain frequency ranges…The conductive chassis, the shield, and the conductive gaskets of each cascaded electromagnetic shield form a Faraday cage for the respective electrical device” [paragraph 0051]. This spacing will prevent EMI and improve the signal quality of the substrate structure.

Regarding claim 2 – Kelly in view of Moseri teach the substrate structure of claim 1, wherein the spaced distance is determined based on the wavelength corresponding to the specific frequency (Moseri; fig. 5 [paragraph 0041] Moseri states, “When the attenuation at a particular frequency is insufficient for the second electrical component 304, the attenuation at that frequency may be improved by spacing the first conductive gasket 120, second conductive gasket 122, and third conductive gasket 324 at particular distances from each other”).

Regarding claim 3 – Kelly in view of Moseri teach the substrate structure of claim 1, wherein the first SMD gasket (Kelly; fig. 2A, left SMD gasket 31/30) and the second SMD gasket (right SMD gasket 31/30) are connected to the substrate (4) in grounded state ([column 4 lines 6-8] Kelly states, “This digging in spring action facilitates a good electrical connection between ground paths 26 and its contact points to EMI housing 2”).

Regarding claim 7 – Kelly teaches a method of controlling a substrate structure (figs. 1-6C [title] Kelly states, “Surface Mount Spring Gasket And EMI Enclosure”), the method comprising: removing an electromagnetic wave ([column 3 lines 55-57] Kelly states, “For example, springs 30 can be placed along conductor paths 26 at the rate of one each 3/4 of an inch, or where EMI requirements are more rigorous, they can be placed practically adjacent one another”) formed on the substrate (fig. 1, 4 [column 2 line 44] Kelly states, “PCB 4”) and radiated from the substrate through a first SMD gasket (30 
 	Kelly does not teach wherein when a frequency generated from the electronic device is a specific frequency, setting a spaced distance between the first SMD gasket and the second SMD gasket to a length different from a prescribed magnification of a wavelength corresponding to the specific frequency.
 	Moseri teaches a method of controlling a substrate structure (fig. 5 [title] Moseri states, “Electromagnetic interference shielding assembly”) wherein when a frequency generated from the electronic device (304 [paragraph 0041] Moseri states, “electrical component 304”) is a specific frequency, setting a spaced distance between the first SMD gasket (120 [paragraph 0041] Moseri states, “first conductive gasket 120”) and the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of controlling a substrate structure having a first and second SMD gasket with a specific EMI feature removing electromagnetic waves as taught by Kelly with the first and second SMD gaskets being spaced a specific distance from each other to corresponding to a specific frequency in relation to an electronic device as taught by Moseri because Moseri states, “the conductive gaskets may be spaced to achieve optimal attenuation of electromagnetic interference at certain frequency ranges…The conductive chassis, the shield, and the conductive gaskets of each cascaded electromagnetic shield form a Faraday cage for the respective electrical device” [paragraph 0051]. This spacing will prevent EMI and improve the signal quality of the substrate structure.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Moseri et al. as applied to claim 1 above, and further in view of Mitsubishi Electric Corporation (JP2019-0018535).


 	Kelly in view of Moseri fail to teach wherein at least one passive device is formed in a manner of being inserted between the first SMD gasket and the second SMD gasket.
 	Mitsubishi teaches a substrate structure (fig. 2 [title] Mitsubishi states, “circuit board”) wherein at least one passive device (13 [paragraph 0016] Mitsubishi states, “As a functional element constituting the connecting member 13, a capacitive element such as a chip capacitor”) is formed in a manner of being inserted between the first SMD gasket (14) and the second SMD gasket (14G [paragraph 0021] Mitsubishi states, “the ground connection member 14G is a member that can be electrically connected, such as a gasket”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of controlling a substrate structure having a first and second SMD gasket with a specific EMI feature removing electromagnetic waves and spacing as taught by Kelly in view of Moseri with the passive device being between the first and second SMD gaskets as taught by Mitsubishi because Mitsubishi states, “By disposing capacitors having different capacitances adjacent to each other, it becomes possible to suppress potential fluctuation in a wide band” [paragraph 0024]. Passive devices can be incorporated in order to control specific electrical characteristics in order to reduce EMI.

Regarding claim 5 – Kelly in view of Moseri and Mitsubishi teach the substrate structure of claim 4, wherein the passive device (Mitsubishi; fig. 2, 13) is configured by combining a resistor, indictor and capacitor in specific order ([paragraph 0098] Mitsubishi states, “The functional element constituting the connecting member may be selected from, for example, a capacitor, an inductor, a resistor, a noise filter, a jumper wiring, or the like”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Moseri et al. and Mitsubishi Electric Corporation as applied to claim 5 above, and further in view of Wrzesinski (US Patent 4945358).

Regarding claim 6 – Kelly in view of Moseri and Mitsubishi teach the substrate structure of claim 5, but fail to teach wherein the passive device is configured in a manner of configuring a first device by connecting the resistor and the inductor together in series and connecting the first device and a second device corresponding to the capacitor in parallel with each other.
 	Wrzesinski teaches a device (fig. 1) wherein the device is configured in a manner of configuring a first device (combination of resistor 22 and inductor 20) by connecting the resistor (22/R1) and the inductor (20/L1) together in series and connecting the first device (18) and a second device corresponding to the capacitor (18/C1) in parallel with each other (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847